United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3677
                         ___________________________

                                   Andre Saunders

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                              Warden, FCI-Sandstone

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: November 6, 2020
                            Filed: November 17, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Federal prisoner Andre Saunders appeals the district court’s1 order denying his
28 U.S.C. § 2241 habeas petition seeking restoration of 41 days of good conduct time

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
David T. Schultz, United States Magistrate Judge for the District of Minnesota.
taken away, after a disciplinary hearing, when he was found guilty of possessing a
cell phone discovered outside his living area at the FCI Morgantown facility.
Following de novo review, we agree with the district court that “some evidence”
supports the disciplinary hearing officer’s decision. Forensic analysis showed that
the phone had been used to call Saunders’s cousin’s phone number, a number not
associated with any other of the facility’s 900 inmates. We therefore affirm the
judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-